Citation Nr: 1618952	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  15-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability characterized by short-term memory, dizziness, confusion, and low energy, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a rating in excess of 20 percent for diabetes.

4.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active duty with the from February 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for short-term memory, dizziness, confusion, and low energy and entitlement to a higher disability rating for diabetes.  The Board previously remanded the appeal in November 2014 for issuance of a statement of the case.  

The issue of entitlement to service connection for short-term memory, dizziness, confusion, and low energy has been recharacterized to better include the evidence and the Veteran's contentions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a short-term memory, dizziness, confusion, and low energy, and for left ear hearing loss; and entitlement to a compensable rating for right ear hearing loss are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's diabetes has been manifested by treatment with insulin and restricted diet.  However, the preponderance of the evidence is against a finding that there was medically prescribed regulation of activity, defined as the avoidance of strenuous occupational and recreational activities; episodes of ketoacidosis or hypoglycemic reactions that required yearly hospitalization or twice-monthly visits to a diabetic care provider; or complications that would be compensable if separately rated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that the VA satisfied the duty to notify.  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  VA provided the required notice in October 2011 and November of 2011.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. 396 (2009); Arneson v. Shinseki, 24 Vet. App. 379 (2011); Vogan v. Shinseki, 24 Vet. App. 159 (2010).  Neither the Veteran nor representative has asserted that he received inadequate notice or had inadequate time to submit evidence prior to the initial adjudication of his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Concerning the duty to assist, VA associated the service medical records, private treatment records, VA treatment records, VA examination reports, and supporting statements with the claims file.  38 C.F.R. § 3.159(c) (2015).  Neither the Veteran nor representative has identified any non-redundant records or evidence to submit or to have VA obtain.  VA also provided examinations that addressed diabetes mellitus in November 2011 and November 2014.  The VA examinations, taken together, are adequate.  The examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of the disability, and included clear conclusions with supporting data that enable the Board to make fully informed decisions on these claims.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  While the November 2011 examiner did not address the Veteran's complaints of short-term memory issues, dizziness, confusion, and low energy, the Veteran will not be prejudiced by the adjudication of the claim, as the November 2014 examiner addressed them and provided a detailed medical rationale.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since the last examination was performed.  38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Accordingly, further examination or opinion is not warranted.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claims, and there is no prejudicial error regarding VA's duties to notify and assist.  Shinseki v. Sanders, 556 U.S. 396 (2009); Arneson v. Shinseki, 24 Vet. App. 379 (2011); Vogan v. Shinseki, 24 Vet. App. 159 (2010).  

Increased Rating

The Veteran maintains that his service-connected diabetes is more severe than currently compensated by the assigned 20 percent rating.

VA has adopted a Schedule for Rating Disabilities (Rating Schedule) to rate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  The ratings consider the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The degrees of disabilities in the Rating Schedule are considered generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the grades of disability.  38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

The schedule recognizes that disability from distinct injuries or diseases may overlap.  However, the rating of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  A Veteran may be assigned multiple ratings if the multiple diagnostic codes each require distinct and separate symptomatology that did not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the Veteran, and the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under Diagnostic Code 7913, for rating diabetes mellitus, a 20 percent rating for diabetes mellitus is warranted when the condition requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.  A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring either one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Compensable complications of diabetes mellitus must be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (2015).

When applying Diagnostic Code 7913, medical evidence must show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Board finds that the Veteran's diabetes does not meet the criteria for a rating greater than 20 percent because the evidence does not show medical prescription of the restriction of activities, or the avoidance of strenuous physical activities.

The November 2011 and November 2014 VA examiners are competent to provide a finding that the Veteran's diabetes did not require regulation of activities.  Their findings are credible and persuasive and agree with the medical records.  The Veteran was regularly advised to limit activities such as driving and operating hazardous equipment.  It is reasonable to assume that he was advised to avoid those activities because of the inherent danger, not because either activity is particularly strenuous.  However, he was instructed that physical activity was important for controlling diabetes, such as in a July 2011 VA treatment record which discussed the importance of not driving or operating hazardous equipment when glucose was 70 or below or he had symptoms of hypoglycemia.  A November VA treatment record shows that the treatment provider discussed the importance of physical activity, portion control, weight loss, and increased fiber to assist with controlling blood sugars.  The Board therefore finds the VA treatment records show that the Veteran was instructed to engage in physical activity to help control diabetes, rather than to avoid strenuous physical activity because of diabetes.  The activities that he was advised to avoid were not physically strenuous activities, but inherently dangerous activities.  Therefore, the Board finds that regulation of activities was not clinically shown.

The Board finds that a rating higher than 40 percent is not warranted because the record contains no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider.  The November 2011 and November 2014 VA examinations found that the Veteran had experienced no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits.  A November 2014 VA examination noted that the Veteran denied ever having received any emergency or other treatment for episodes of ketoacidosis or hypoglycemic reactions.  Further, the record contains no evidence that the Veteran has any complications of diabetes other than erectile dysfunction, for which he is already receiving a separate noncompensable disability rating and special monthly compensation. 

The Veteran believes he has short-term memory issues, dizziness, confusion, and low energy that are associated with diabetes.  He is competent to report his symptoms and functional limitations, and his reports are credible and entitled to probative weight.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not competent to provide a medical finding that any complaints of short-term memory issues, dizziness, confusion, and low energy are symptoms or complications of diabetes.  These issues are medically complex, involving neurology and endocrinology, and require specialized knowledge and experience.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Moreover, medical evidence does not establish that they are symptoms or complications of diabetes.  VA medical records, such as in July 2008 and June 2011 and in the VA examinations, suggest that the Veteran does not have any complications of diabetes other than erectile dysfunction. 

The November 2014 VA examiner opined that the Veteran's complaints of concentration problems, loss of energy, and difficulty driving due to dizziness and confusion were less likely than not caused by or a result of diabetes.  The rationale was that the Veteran was oriented times three with no indication of confusion; verbal communication was clear and consistent; he drove himself to the appointment; he was in no acute distress; gait and station were stable; he was not medically managed for high or low blood glucose levels at the time of reported motor vehicle accidents he attributed to dizziness and confusion; he denied ever needing emergency treatment or hospitalization for hyper- or hypoglycemia; he had multiple comorbid conditions and was taking other medication that could cause confusion and dizziness; and mental health and dementia conditions could not be ruled out.  

Supporting the November 2014 VA examiner's suggestion that the Veteran's symptoms may be attributable to medication taken to treat a comorbid condition, VA treatment records from August 2008 show the Veteran's complaints of headaches, weakness, fatigue, and some dizziness were associated with an increase in the dose of a medication used to treat cardiovascular disabilities.  VA treatment records from August 2012 indicate that the Veteran had a history of good control of diabetes on his then-current regimen.

The VA examiners and VA medical practitioners are competent to provide medical findings and opinions regarding the Veteran's diabetes, symptoms of diabetes, and lack of complications of diabetes other than erectile dysfunction.  Combined, the examinations and medical treatment records are credible and entitled to great probative weight, as they are largely internally consistent and supported by medical explanation.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Consequently, the Board gives more probative weight to the medical evidence of record and concludes that the Veteran has not had any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice-monthly medical visits; his diabetes does not have any complications other than erectile dysfunction; and his complaints of short-term memory issues, dizziness, confusion, and low energy are less likely than not related to his service-connected diabetes.  Those medical providers further found that avoidance of strenuous physical activity was not required and advised physical activity to control diabetes.

Consideration was given to assigning staged ratings.  However, at no time during the relevant period did the Veteran's disability warrant a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  To receive a higher rating would require evidence of medical prescription of the regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice-monthly medical visits, with noncompensable complications of diabetes.  The Board finds that record in this case does not demonstrate that those requirements were met during the relevant period. 

Referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not necessary in this case.  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the disability's severity and symptomatology, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  As Diagnostic Code 7913 applies generally to the Veteran's diagnosed diabetes, the diagnostic criteria reasonably contemplate all of the Veteran's reported symptoms.  The symptoms and functional impairment caused by the Veteran's diabetes, and the need to consider the duration and severity of the symptoms and impairment are adequately contemplated by, and directly addressed by, the schedular criteria and accompanying relevant regulations.  The Veteran's disability picture is also not exceptional or unusual.  The VA examiners found the Veteran had no functional impairments, but the record shows that he had to take regular insulin injections, oral medication, regulate his diet, and avoid driving and operating hazardous machinery when his blood glucose level was low.  The Veteran was advised to engage in physical activity to control diabetes and was not medical prescribed to avoid strenuous physical activity.  Those restrictions are largely included in the rating criteria.  The Veteran denied ever being hospitalized or seeking emergency treatment for diabetes during the relevant period.  The Veteran was not employed during the period on appeal, but did not appear to assert that the lack of employment was due primarily to diabetes.  Moreover, there is no indication that the average disability would be in excess of the occupational and social impairment with deficiencies in most areas that is contemplated by the assigned disability rating.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

Evidence in the record reasonably indicates that the Veteran's complaints of short-term memory, dizziness, confusion, and low energy may be attributable to nonservice-connected hypertension, which may associated with active service or proximately due to or chronically aggravated by service-connected diabetes mellitus.

If a claim is still pending and evidence reasonably indicates that the claimed condition is caused by a non-service-connected disability that may itself be associated with service, VA must investigate the issue of entitlement to service connection on a secondary basis.  If the causal disability is service connected, the pending claim reasonably encompasses a claim for service connection for the causal disability, regardless of whether a separate written claim was filed.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).

The evidence in this case is VA treatment records that attribute the Veteran's complaints to the dosage of lisinopril, a medication used to treat hypertension and indications in VA treatment records that having diabetes may have predisposed the Veteran to developing hypertension, such as in July 2008 and June 2011 VA primary care treatment records which increased the lisinopril dosage because blood pressure was borderline high; an August 2008 VA treatment records and addendum planning to reduce dose due to complaints of headaches, weakness, fatigue, and some dizziness; a December 2007 VA Treatment record noting that people with diabetes are twice as likely to develop high blood pressure than people without diabetes; and a February 2013 VA Problem List indicating that diabetes was diagnosed in May 1999, and hypertension was diagnosed later, in December 2005.

While the Veteran did not file a separate claim specifically for service connection for hypertension, the Board finds that the claim for service connection for short-term memory, dizziness, confusion, and low energy reasonably encompasses a claim for service connection for hypertension, including as secondary to diabetes as some of those claimed symptoms have been attributed to hypertension or medications taken for hypertension.

An April 2016 rating decision denied service connection for left ear hearing loss and continued a 0 percent rating for right ear hearing loss.  The Veteran submitted an April 2016 notice of disagreement to the denial of service connection and the rating assigned.  No statement of the case has been issued.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case on the issues of entitlement to service connection for left ear hearing loss and entitlement to an increased rating for right ear hearing loss.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to perfect an appeal of those claims.

2.  Send the Veteran the required notice regarding the claim for service connection for hypertension, including as secondary to diabetes.

3.  Make arrangements to obtain any non-redundant outstanding VA treatment records regarding the Veteran's hypertension.

4.  Schedule the Veteran for an examination by an appropriate clinician for hypertension.  The examiner must review the claims files and should note that review in the report.  The examiner should provide a comprehensive report including complete rationales for all opinions and conclusions reached.  After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension (i) had its onset during active service; (ii) manifested to a compensable degree within one year after separation from service; (iii) is related to any in-service disease, event, or injury, including any verified exposure to herbicides or to tainted water at Camp Lejeune; (iv) is proximately due to or the result of the service-connected diabetes; or (v) is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes.  In providing the opinions, the examiner should consider and acknowledge the Veteran's reports and medical evidence in the record that indicates the Veteran's complaints of short-term memory, dizziness, confusion, and low energy may be associated with the dosage of lisinopril, a medication used to treat hypertension, and that having diabetes may have predisposed the Veteran to developing hypertension.

5.  Then, readjudicate the claim for service connection for hypertension, and then the claim for service connection for a disability characterized by short-term memory, dizziness, confusion, and low energy, to include as secondary to hypertension.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


